OPINION ON SUGGESTION OF ERROR.
The first point argued on the suggestion of error is that the court erred in holding, if it did so hold, that the judgment creditors of N.N. Beavers, an heir of the decedent, are without right to except to *Page 328 
the payment by the administrator of the illegally probated claims of the Farmers  Merchants Bank. We made no decision on that point, for it was neither presented nor argued on the original submission. The only point made in the original briefs on this subject was: "Were the judgment creditors of N.N. Beavers and G.C. Beavers `interested parties' under the statute providing for notice to `interested parties' in a proceeding by an administrator to sell lands to pay debts?" We decided that question, not the question now for the first time presented and argued.
As to the other points, we adhere to our original opinion.
Overruled.